Citation Nr: 0821000	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-21 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Legal Intern




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 23, 1944 to December 4, 1944.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2006 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  On his July 2006 
VA Form 9, the veteran requested a Travel Board hearing; in 
September 2006 he withdrew the request. 


FINDINGS OF FACT


1. A chronic disability of either foot was not manifested in 
service.

2. The veteran's current foot disabilities, including 
residuals of right metatarsal fracture, bilateral clawing of 
toes with left hallux valgus, fat pad atrophy, and right foot 
callus are not shown to be related to his service or to any 
incident therein. 


CONCLUSION OF LAW

Service connection for a bilateral foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A December 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.   He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), an April 2006 letter 
provided notice regarding disability ratings and effective 
dates of awards.   

The veteran's service medical records (SMRs) and pertinent 
postservice treatment records have been secured. The RO 
arranged for a VA examination in March 2007, (supplemented by 
a May 2007 addendum upon review of the veteran's claims 
file). The veteran has not identified any evidence that 
remains outstanding. VA's duty to assist is met. Accordingly, 
the Board will address the merits of the claim.


B.	Factual Background

The veteran's SMRs reveal that on October 1944 induction 
examination no physical defects were noted.  In a November 
1944 Report of Aptitude Board, it was noted that the veteran 
claimed various physical problems, including cardiac and that 
his feet bothered him when marching.  He had been to sick 
call 3 times for foot trouble and headaches.  It was noted 
that examination found no physical basis for the complaints.  
The Aptitude Board determined the veteran was unsuitable for 
service.  

A November 1944 letter from an American Red Cross Field 
Director who apparently conducted a field survey on the 
veteran's family discusses the veteran's history and notes: 
"He has had lots of trouble with his feet, had flu in March, 
1944 . 

A December 1944 certificate of discharge includes a 
certification that the veteran was examined and was found 
physically qualified for discharge, with no defects noted, 
and no requirement of treatment or hospitalization. 

The veteran was subsequently discharged under honorable 
conditions due to unsuitability based on poor motivation, 
instability, and general inadequacy. 

August through November 2001 private medical records from 
Wise County Medical & Surgical Association show that the 
veteran received treatment for "[t]ranverse fracture present 
in 1st, 2nd, and 3rd metatarsals." 

In a June 2006 letter, D. R., D.O. states: "[The veteran] 
has foot problems which more than likely were caused or 
aggravated by marching or standing while in the military."

On March 2007 VA examination, the examiner noted: (1) left 
foot mild hallux valgus and severe clawing of the lesser 
toes, and (2) right foot essentially identical with severe 
claw toes but no hallux valgus.  He indicated that the 
veteran's "[c]hronic burning foot pain more likely than not 
[is] unrelated to three months in service. His current 
condition is largely from stress weight bearing on the heel 
and metatarsal heads related to fat pad atrophy of aging. The 
only indication of abnormal weight bearing was a callus of 
the right fifth metatarsal head and it was nontender." The 
examiner also noted that the veteran indicated that "years 
ago I used to walk all day" but could not do so anymore due 
to increased foot pain.  In a May 2007 addendum after the 
veteran's claims file was reviewed, the March 2007 examiner 
stated, "[t]he veteran had multiple complaints prior to 
service and during his brief period in service. There is 
nothing in the record to indicate that the service is related 
to his current feet condition." The veteran's VA Form 9 
substantive appeal states that "I have had problems with my 
feet ever since I got out of the military."

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Although the veteran was seen for foot complaints in service, 
examinations found no physical basis for the complaints, no 
objective evidence of foot pathology.  Consequently, service 
connection for foot disability on the basis that chronic such 
disability became manifest in service, and persisted, is not 
warranted.  

It is not in dispute that the veteran now has chronic foot 
disability, and to establish service connection for such 
disability there must be competent evidence of a nexus 
between the disability(ies) shown and his service.  

Notably, a private osteopath has indicated that the veteran's 
"foot problems" "more than likely" were caused or 
aggravated by marching or standing in service.  The osteopath 
does not provide a diagnosis for the "foot problems" he 
finds service related, nor does he explain the rationale for 
the opinion.  

A VA examiner who examined the veteran in March 2007 and 
subsequently reviewed the claims file and provided an 
addendum to his report opined that the veteran's current foot 
disabilities were unrelated to service.  The examiner opined 
that atrophied fat pads were age related, and that a right 
foot callus was due to abnormal weight-bearing.  He further 
indicated that there was nothing in the record to indicate 
that the veteran's current foot condition (which includes 
bilateral clawing and left hallux valgus) is service-related.  
Significantly, there is no postservice evidence of foot 
disability prior 2001 (when fractures of right foot toes were 
treated).  (There is nothing in the record to suggest that 
the fractures were somehow service-related.)  A lengthy time 
interval between service and the earliest postservice 
documentation of a disability for which service connection is 
sought (here bilateral foot disability) is of itself a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F3d 1330, 1333 (Fed. Cir. 2000)(in a case 
involving an allegation of aggravation in service).  

In summary, the preponderance of the evidence is against a 
findings that any current foot disability is related to (was 
incurred in/aggravated by) the veteran's service.  In that 
regard, the VA examiner's opinion, which (see addendum) was 
based on review of the veteran's claims file and provides 
explanation of rationale, has substantially greater probative 
value than the private osteopath's bare unsupported statement 
that relates undiagnosed "foot problems" to marching or 
standing in the army.  Medical evidence that is general 
cannot be used to support a claim. Obert v. Brown, 5 Vet. 
App. 30, 33 (1993). Accordingly, the preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.    


ORDER


Service connection for foot condition is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


